365 U.S. 768 (1961)
VERRET ET AL.
v.
OIL TRANSPORT CO., INC., ET AL.
No. 388.
Supreme Court of United States.
Decided April 17, 1961.
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE FIFTH CIRCUIT.
James J. Morrison, Arthur A. de la Houssaye and Raymond H. Kierr for petitioners.
Eberhard P. Deutsch for respondents.
PER CURIAM.
It appearing from the joint suggestion of mootness that, subsequent to the judgment of reversal by the Court of Appeals of the judgment of the District Court and the filing and granting of the petition for writ of certiorari, a consent judgment was entered by the District Court and that said judgment has been satisfied, the judgment of the Court of Appeals is vacated and the case is remanded to the Court of Appeals with directions to dismiss the appeal as moot.